Citation Nr: 1226722	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  10-49 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals of Bells Palsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from August 1991 to January 1995 and 5 months of prior active service.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

In a written statement dated July 17, 2012, prior to the promulgation of a decision in this appeal, the Veteran indicated he is withdrawing this appeal in its entirety, including his request for a videoconference hearing, which was scheduled for that same day and, therefore, cancelled.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's substantive appeal on the issue of his entitlement to a rating higher than 10 percent for his Bells Palsy and residuals.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

The Veteran submitted a written statement on July 17, 2012, through his representative indicating he is withdrawing this appeal in its entirety, including his request for a videoconference hearing, which was scheduled for that same day and, therefore, cancelled.  He wants his claims folder returned as soon as possible (ASAP) to the RO so the RO may address his claim for a total disability rating based on individual unemployability (TDIU).

Because he has withdrawn this appeal as to the issue of his entitlement to a rating higher than 10 percent for the residuals of his Bells Palsy, there remain no allegations of error of fact or law for appellate consideration on this issue, and the Board does not have further jurisdiction.


ORDER

This claim of entitlement to a rating higher than 10 percent for the residuals of Bells Palsy is dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


